07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANF1LECase Number: PR 06-0544

                                        PR 06-0544
                                                                               JUL 27 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
IN RE PETITION OF MELISSA BATES FOR                                          State of Montana

REINSTATEMENT TO ACTIVE STATUS IN THE                                      ORDER
BAR OF MONTANA



       Melissa Bates has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Bates was placed on inactive status on July 1, 2021, for failing to comply
with the Rules for Continuing Legal Education for the reporting year ending March 31,
2021. Attachcd to the Petition is a letter from the State Bar stating that Bates has now
completed all CLE requirements for that reporting year. The Petition states that Bates is
not currcntly subject to disciplinary proceedings and has not committed any acts or
omissions sanctionable under the Rules of Professional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Melissa Bates for reinstatement to
active status in the State Bar of Montana is GRANTED. t ipon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Bates shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                , n1a_
       DATED this    day of July, 2021.



                                                                Chief Justic
Justic
 (